  Case 14-25593         Doc 57     Filed 02/06/19 Entered 02/06/19 09:15:35              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-25593
         Paula R Ball

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/11/2014.

         2) The plan was confirmed on 09/30/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/04/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $17,489.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-25593        Doc 57      Filed 02/06/19 Entered 02/06/19 09:15:35                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $39,659.97
        Less amount refunded to debtor                         $218.70

NET RECEIPTS:                                                                                 $39,441.27


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,372.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,734.56
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,106.56

Attorney fees paid and disclosed by debtor:                $628.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
AES AMERICAN EDUCATION SVC     Unsecured      2,219.00            NA              NA            0.00       0.00
BANK OF AMERICA NA             Unsecured         578.00           NA              NA            0.00       0.00
CACH                           Unsecured         615.00           NA              NA            0.00       0.00
CAVALRY INVESTMENTS            Unsecured         256.00        100.04            0.00           0.00       0.00
CCS FIRST SAVINGS BANK         Unsecured         799.00           NA              NA            0.00       0.00
CERASTES LLC                   Unsecured            NA         735.00          735.00        122.18        0.00
CERASTES LLC                   Unsecured            NA         444.00          444.00          64.24       0.00
CHICAGO AVE GARAGE FEDERAL CU Unsecured            1.00           NA              NA            0.00       0.00
CHICAGO AVE GARAGE FEDERAL CU Unsecured            1.00           NA              NA            0.00       0.00
CHICAGO AVE GARAGE FEDERAL CU Unsecured            1.00           NA              NA            0.00       0.00
CHICAGO AVE GARAGE FEDERAL CU Unsecured            1.00           NA              NA            0.00       0.00
CHICAGO AVE GARAGE FEDERAL CU Secured            300.00           NA         2,164.00      2,164.00      69.29
CHICAGO AVE GARAGE FEDERAL CU Secured             70.00           NA            70.00          70.00       1.09
CHICAGO AVE GARAGE FEDERAL CU Unsecured       1,864.00            NA              NA            0.00       0.00
CHICAGO AVE GARAGE FEDERAL CU Unsecured           70.00           NA              NA            0.00       0.00
CONTRACT CALLERS               Unsecured          93.00           NA              NA            0.00       0.00
CREDIT MANAGEMENT LP           Unsecured          55.00           NA              NA            0.00       0.00
DEVON FINANCIAL SERVICE        Unsecured           0.00      1,197.47        1,197.47          64.42       0.00
ECMC                           Unsecured     21,427.00     46,592.32        46,592.32      8,275.06        0.00
ENHANCED RECOVERY CO L         Unsecured         343.00           NA              NA            0.00       0.00
GLELSI/BANK OF AMERICA         Unsecured     14,435.00            NA              NA            0.00       0.00
GREAT AMERICAN FINANCE         Unsecured         400.00        400.50          400.50          67.41       0.00
IL DEPT OF EMPL0YMENT SECURITY Unsecured     14,624.00     17,764.00        17,764.00      3,154.99        0.00
IL DEPT OF REVENUE             Unsecured            NA         455.45          455.45          65.90       0.00
IL DEPT OF REVENUE             Priority             NA         899.83          899.83        899.83        0.00
INTERNAL REVENUE SERVICE       Priority      10,847.00       5,159.71        5,159.71      5,159.71        0.00
INTERNAL REVENUE SERVICE       Unsecured      1,718.00       1,431.24        1,431.24        249.80        0.00
ISAC                           Unsecured            NA     29,235.83        29,235.83      5,192.44        0.00
LVNV FUNDING                   Unsecured      2,647.00            NA              NA            0.00       0.00
MCSI/RMI                       Unsecured         750.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          750.00      1,500.00        1,500.00        261.80        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-25593      Doc 57     Filed 02/06/19 Entered 02/06/19 09:15:35                     Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim           Claim         Claim        Principal        Int.
Name                             Class   Scheduled        Asserted      Allowed         Paid           Paid
OVERLAND BOND & INVESTMENT   Secured        4,150.00         4,559.39      4,459.39      4,459.39       157.08
OVERLAND BOND & INVESTMENT   Unsecured      3,153.00              NA            NA            0.00         0.00
QUANTUM3 GROUP LLC           Unsecured            NA           972.13        972.13        163.63          0.00
SALLIE MAE                   Unsecured      7,101.00              NA            NA            0.00         0.00
SALLIE MAE                   Unsecured      6,727.00              NA            NA            0.00         0.00
SALLIE MAE                   Unsecured      5,426.00              NA            NA            0.00         0.00
SALLIE MAE                   Unsecured      2,484.00              NA            NA            0.00         0.00
SEVENTH AVENUE               Unsecured         477.00          477.94        477.94          84.88         0.00
US DEPT OF EDUCATION         Unsecured     14,415.00       16,607.36     16,607.36       2,949.56          0.00
WILMINGTON TRUST NATIONAL    Secured       73,317.00      160,633.00           0.00           0.00         0.00
WILMINGTON TRUST NATIONAL    Unsecured     97,173.12              NA            NA            0.00         0.00
WILMINGTON TRUST NATIONAL    Secured              NA       12,118.26         638.01        638.01          0.00


Summary of Disbursements to Creditors:
                                                           Claim            Principal                Interest
                                                         Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00              $0.00                   $0.00
      Mortgage Arrearage                                  $638.01            $638.01                   $0.00
      Debt Secured by Vehicle                           $4,459.39          $4,459.39                 $157.08
      All Other Secured                                 $2,234.00          $2,234.00                  $70.38
TOTAL SECURED:                                          $7,331.40          $7,331.40                 $227.46

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00              $0.00                   $0.00
       Domestic Support Ongoing                             $0.00              $0.00                   $0.00
       All Other Priority                               $6,059.54          $6,059.54                   $0.00
TOTAL PRIORITY:                                         $6,059.54          $6,059.54                   $0.00

GENERAL UNSECURED PAYMENTS:                        $117,813.24           $20,716.31                    $0.00


Disbursements:

       Expenses of Administration                           $5,106.56
       Disbursements to Creditors                          $34,334.71

TOTAL DISBURSEMENTS :                                                                       $39,441.27




UST Form 101-13-FR-S (09/01/2009)
  Case 14-25593         Doc 57      Filed 02/06/19 Entered 02/06/19 09:15:35                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/06/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
